       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 1 of 30



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 IN THE MATTER OF THE ARREST OF                      Case No. 3:20MJ ___
                                                                     348 (SALM)
 WILLIAM ROSARIO LOPEZ and
 SOLIMAR RODRIGUEZ GONZALEZ                          Filed Under Seal

                                                     April 9, 2020

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT, ARREST WARRANTS, AND
                         SEARCH WARRANTS

       I, Lisa C. MacNamara, currently assigned as a Special Agent with Federal Bureau of

Investigation, being first duly sworn, hereby depose and state as follows:



                     INTRODUCTION AND AGENT BACKGROUND

       1.      I submit this affidavit in support of a criminal complaint and application for arrest

warrants charging WILLIAM ROSARIO LOPEZ (“ROSARIO LOPEZ”) and SOLIMAR

RODRIGUEZ GONZALEZ (“GONZALEZ”) with Hobbs Act Robbery, in violation of Title 18,

United States Code, Section 1951, and conspiracy to commit same, and Felon in Possession of a

Firearm, in violation of Title 18, United States Code, Section 922(g), and conspiracy to commit

same (the “Target Offenses”).

       2.      I further submit this affidavit in support of an applications for search warrant

(“the DNA Sample Warrant”), pursuant to Federal Rule of Criminal Procedure 41, for buccal

swab DNA samples from WILLIAM ROSARIO LOPEZ, with a date of birth 10/20/1985.

       3.      I further submit this affidavit in support of an application for a search warrant

(“the Target Vehicle Warrant”), pursuant to Federal Rule of Criminal Procedure 41, to search

and seize a black Honda Accord bearing temporary New Jersey license plate 577942R (“the

Target Vehicle”).


                                                 1
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 2 of 30



       4.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”). As an FBI

Special Agent, I have directed, conducted and participated in many criminal investigations of

various federal laws, including bank robberies, commercial robberies, kidnappings, narcotics

investigations, and drug related homicides. During the course of these investigations, I have

worked together with state and local law enforcement agencies to arrest the individuals responsible

for criminal offenses.

       5.      I have been employed by the FBI as a Special Agent for over 24 years. I am an

investigative or law enforcement officer of the United States within the meaning of Title 18, United

States Code, Section 2510(7), in that I am empowered by law to conduct investigations of and to

make arrests for offenses enumerated in Title 18, United States Code, Section 2516. Prior to

becoming a Special Agent for the FBI, I was a sworn police officer in Madison, Connecticut and

New Haven, Connecticut for seven years. Since November 2006, I have been assigned to the New

Haven Division of the FBI, where my primary duty is the investigation of robbery offenses, as

well as other violent crimes.

       6.      I have participated in numerous investigations involving individuals suspected of

bank robberies, commercial robberies, kidnappings, narcotics investigations, and drug related

homicides, and written, obtained and coordinated the execution of search and arrest warrants

pertaining to individuals involved in federal offenses. I have prepared numerous affidavits in

support of applications for search and arrest warrants which have resulted in orders being issued

by judges, including authorizations for electronically stored data from telephone service providers

which have led to the conviction of numerous defendants for violations of federal laws. I am

authorized to investigate violations of the laws of the United States and I am a law enforcement

officer with the authority to execute federal search and arrest warrants.



                                                 2
        Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 3 of 30



       7.      The information contained in this affidavit is based on my personal participation in

the robbery investigation, and information received from other law enforcement officers, I am

thoroughly familiar with the circumstances of the investigation and the information set forth in

this affidavit. The statements contained in this affidavit are based on: (1) my personal participation

in the investigation; (2) information provided to me by Special Agents of the FBI and members of

the Vernon, Southington, Waterbury, Ansonia, New Britain, New Haven, and Guilford Police

Departments and Connecticut State Police; and (3) my experience and training. This affidavit is

intended to show merely that there is sufficient probable cause for the issuance of a criminal

complaint, arrest warrants and search warrants, and does not set forth all of my knowledge about

this matter.

       8.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Title 18 U.S.C. § 1951 (Hobbs Act Robbery and conspiracy to commit same) and

Title 18 U.S.C. § 922(g) (Felon in Possession of a Firearm and conspiracy to commit same) have

been committed by WILLIAM ROSARIO LOPEZ and SOLIMAR RODRIGUEZ GONZALEZ.

There is also probable cause to search and seize buccal swab DNA samples from WILLIAM

ROSARIO LOPEZ, with a date of birth 10/20/1985, for evidence of these crimes as described in

Attachment A to the DNA Sample Warrant. There is also probable cause to search and seize the

Target Vehicle for evidence of these crimes as described in Attachment A to the Target Vehicle

Warrant.



                                       PROBABLE CAUSE
       9.      The United States is investigating five gunpoint Hobbs Act robberies that occurred

in the District of Connecticut between March 18, 2020 and March 26, 2020. In one such robbery,

a firearm was discharged. As described below, there is probable cause to believe and I do believe

                                                  3
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 4 of 30



that ROSARIO LOPEZ and GONZALEZ committed these robberies. I further believe that

ROSARIO LOPEZ and GONZALEZ have used the Target Vehicle as in instrumentality of the

Target Offenses, and buccal swab DNA samples from ROSARIO LOPEZ would provide relevant

evidence of the crimes.

       10.    As described below, GONZALEZ’s step-father and mother identified GONZALEZ

in still photographs of video surveillance footage depicting her just prior to two Hobbs Act

robberies that occurred in Vernon on March 18, 2020, and Waterbury on March 22, 2020. In the

Vernon robbery, GONZALEZ is wearing what I believe to be the same purple sweatshirt worn by

the masked male perpetrator, believed to be ROSARIO LOPEZ, in four of the Hobbs Act

robberies. In February 2020, GONZALEZ was the subject of a missing persons report filed by her

parents who believe her to be with her boyfriend, “William.”

       11.    As described below, on March 16, 2020, GONZALEZ was present with ROSARIO

LOPEZ during a breach of peace complaint made to the New Haven Police Department.

ROSARIO LOPEZ and GONZALEZ were recorded by the New Haven Police Department on

body camera footage. ROSARIO LOPEZ identified himself as William Rosario Lopez, with a date

of birth of 10/20/1985, an address of 1523 Chapel Street, Apt. 104, New Haven, Connecticut, and

phone number of 929-395-3465. ROSARIO LOPEZ was in possession of a dark Honda Accord

bearing temporary New Jersey license plate 577942R, the Target Vehicle. As described below,

GONZALEZ’s step-father and mother were later shown still photographs of the New Haven Police

body camera footage and identified the individuals depicted as GONZALEZ and her boyfriend

“William.”

       12.    As described below, GONZALEZ’s step-father and mother were also shown a

photograph of the masked male from the March 26, 2020 robbery in New Britain. GONZALEZ’s



                                               4
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 5 of 30



step-father and mother believed the male looked like ROSARIO LOPEZ, who they know as

“William,” because he has a skinny face and nose. GONZALEZ’s step-father stated that he was

pretty sure that the male depicted in the New Britain video surveillance was “William,”

ROSARIO-LOPEZ.

       13.     As described below, I reviewed the video surveillance from each of the five Hobbs

Act robberies in Vernon, Southington, Waterbury, Ansonia and New Britain. I believe the masked

male depicted in video surveillance to be the same individual. I also reviewed still photographs

from video surveillance from a March 16, 2020 incident in New Haven, where ROSARIO LOPEZ

and GONZALEZ were together and ROSARIO LOPEZ identified himself to police. I also

reviewed still photographs from video surveillance from an April 1, 2020 incident in Guilford,

where I believe that ROSARIO LOPEZ and GONZALEZ together committed shoplifting. In that

instance, ROSARIO LOPEZ was masked, wearing a white surgical-type mask consistent with the

male who committed the Hobbs Act robberies. ROSARIO LOPEZ also, based on the New Haven

body camera footage and criminal databases, has a consistent height, weight, body type and

features as the male who committed the gunpoint Hobbs Act robberies. ROSARIO LOPEZ’s

criminal history also revealed New York State felony convictions.

       14.     Based on information known to me through this investigation, and described in this

affidavit, I believe ROSARIO LOPEZ and GONZALEZ to be the individuals who committed the

Hobbs Act robberies while in possession of a firearm, utilizing the Target Vehicle.




                                                5
        Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 6 of 30



       The Robberies:

       A.      Vernon Robbery, March 18, 2020

       15.     On or about March 18, 2020, at approximately 2150 hours, a Shell Gas Station

located at 1302 Hartford Turnpike, Vernon, Connecticut, was robbed of approximately $1,188 by

a masked male, believed to be ROSARIO LOPEZ, at gunpoint. The victim gas station is located

near an onramp to Route I-84. The victim gas station clerk was cleaning a coffee pot when the

masked male entered the station. The male was wearing a black mask covering his face, blue latex-

type gloves, a hooded purple sweatshirt, blue jeans, and black and white sneakers. The masked

male pointed a small silver pistol at the clerk, grabbed him by the collar, directed the clerk to walk

to the cash register, and struck the clerk in the back of the head as they were walking to the cash

register. The clerk opened the cash register as instructed, provided money to the male, was ordered

by the male to lay on the floor, and the male fled.

       16.     Vernon Police responded to the scene after being notified by the clerk, and

Detective Tommy Van Tasel of the Vernon Police Department was assigned to the case. Detective

Van Tasel reviewed video surveillance from the Shell Gas Station. Video surveillance from a

nearby Dunkin Donuts showed what appeared to be the masked male flee the gas station and enter

a dark-colored sedan, and drive away from the scene.

       17.     Video surveillance from the gas station also showed that, approximately 30 minutes

before the robbery, a Hispanic woman, believed to be GONZALEZ, entered the gas station to pay

for gasoline in cash. The woman was wearing what is believed to be the same hooded purple

sweatshirt worn by the masked male, dark pants and sandals with metal accent pieces on the strap

of each sandal. The woman entered the store with the hood of the sweatshirt covering her head.

The woman was the passenger in a dark-colored sedan (visible on video surveillance as a Honda



                                                  6
        Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 7 of 30



Accord), though investigators were unable to capture the license plate of the vehicle via review of

video surveillance.

       18.     Video surveillance from the gas station also showed that during the time the sandal-

wearing woman purchased gas from the gas station prior to the robbery, an individual inside of the

dark-colored sedan (visible on video surveillance as a Honda Accord) appears to be using a cellular

telephone. The individual, believed to be ROSARIO LOPEZ, was seated in the driver’s seat, with

the sandal-wearing woman seated in the passenger seat. Inside of the vehicle, the illuminated

screen of what appears to be a smartphone can be observed, and the screen is being manipulated

in a “scrolling” gesture by the individual in the driver’s seat.




                                   Figures 1 & 2 – Vernon Surveillance Video

       B.      Southington Robbery, March 22, 2020

       19.     On or about March 22, 2020, at approximately 2157 hours, a Fleet Gas Station

located at 1611 Meriden Waterbury Turnpike, Southington, Connecticut, was robbed of

approximately $200 by a masked male, believed to be ROSARIO LOPEZ, at gunpoint. The victim

gas station is located near the junction of Routes I-84 and I-684. The male was wearing a white


                                                  7
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 8 of 30



surgical-type mask covering his face, latex-type gloves, a black baseball hat, a hooded purple

sweatshirt, blue jeans, and gray sneakers. The victim gas station clerk was working at the gas

station cash register when the masked male pointed a silver pistol at him and, demanded money.

The male demanded money, the clerk provided him $200 and the male said, “Give me everything

else.” The clerk explained that all the money was already in the safe and he did not possess the

combination. The clerk was kicked by the male, and ordered to lay on the floor. The male then fled

the scene.

       20.     Southington Police responded to the scene the next day after being notified by the

clerk, and Detective Adam Tillotson was assigned to the case. Detective Tillotson reviewed video

surveillance from the Fleet Gas Station. Video surveillance from a nearby inn showed what

appeared to be the masked male flee the gas station, enter a dark-colored sedan and drive away.

       C.      Waterbury Robbery, March 22, 2020

       21.     On or about March 22, 2020, at approximately 2258 hours, a Shell Gas Station

located at 883 Hamilton Avenue, Waterbury, Connecticut (approximately 7.5 miles west of the

Southington Fleet Gas Station), was robbed of approximately $500 by a masked male, believed to

be ROSARIO LOPEZ, at gunpoint. The victim gas station is located near an onramp to Route I-

84. As depicted below in Figure 4, the male was wearing a white surgical-type mask covering his

face, grayish-white latex-type gloves, a black baseball hat, a hooded purple sweatshirt, blue jeans,

and gray sneakers. The masked male pointed a small silver pistol at the clerk, and demanded

money. The clerk opened the cash register as instructed, provided money to the male and was

ordered by the male to lay on the floor. The male then fled the scene. The clerk stated that the male

had a Spanish accent.




                                                 8
        Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 9 of 30



       22.     Waterbury Police responded to the scene after being notified by the clerk, and

Detective Kyle Howles was assigned to the case. Detective Howles reviewed video surveillance

from the Shell Gas Station. Video surveillance did not cover the exterior of the gas station, though

based on the temporal proximity to the Southington robbery, it is likely that the masked male used

a vehicle.

       23.     Video surveillance, from the gas station also showed that approximately 15 minutes

before the robbery, a Hispanic woman, believed to be GONZALEZ, had entered the gas station to

pay for gasoline in cash, as depicted below in Figure 3. The woman was wearing a blue long sleeve

shirt, dark pants and sandals with metal accent pieces on the strap of each sandal. The woman had

bright red-dyed hair. The woman appeared to be the same woman as the woman at the scene of

the March 18, 2020, Vernon robbery – her height and body type appear similar, and she was

wearing sandals in March and the sandals appeared the same as the previous robbery.

       24.     The masked male was wearing what I believe to be the same clothing as the

Southington robbery, which occurred approximately one hour prior to the Waterbury robbery.




                            Figures 3 & 4 – Waterbury Surveillance Video


                                                 9
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 10 of 30



       D.      Ansonia Robbery, March 23, 2020

       25.     On or about March 23, 2020, at approximately 0042 hours, an attempt to rob a Shell

Gas Station located at 696 Main Street, Ansonia, Connecticut, was made by a masked male,

believed to be ROSARIO LOPEZ, at gunpoint. The victim gas station is located near State Route

8. The victim gas station clerk was preparing food for sale when the masked male entered the

building. The male was wearing a white surgical-type mask covering his face, white latex-type

gloves, a hooded purple sweatshirt, a black baseball hat, blue jeans, and white and gray sneakers.

The masked male pointed a small silver pistol at the clerk and stated in substance, “Give me the

money, don’t call the cops, I’ll shoot you.” The clerk was unable to quickly open the cash register,

and the masked male discharged the firearm and fired one round at the clerk and fled. The clerk

was not struck by the projectile.

       26.     Ansonia Police responded to the scene after notified by the clerk, and Detective

Rick Esposito was assigned to the case. Detective Esposito reviewed video surveillance from the

Shell Gas Station. One latex glove was recovered outside of the gas station in the masked male’s

direction of flight and, as described below, was analyzed for DNA.

       27.     One .25 caliber shell casing was recovered from the floor of the gas station, and

was compared against a database of recovered shell casings, without any results. A fired projectile

was also recovered behind the counter of the gas station.




                                                10
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 11 of 30




                             Figures 5 & 6 – Ansonia Surveillance Video

       E.      New Britain Robbery, March 26, 2020

       28.     On or about March 26, 2020, at approximately 2144 hours, a Citgo Gas Station

located at 788 West Main Street, New Britain, Connecticut, was robbed of approximately $250 by

a masked male, believed to be ROSARIO LOPEZ, at gunpoint. The victim gas station is located

near an onramp to Route I-84. The male was wearing a white surgical-type mask covering his

face, a tan bucket hat, black jacket, blue jeans, and white and gray sneakers.

       29.     Because another customer was in the store, the masked male perused store shelves

and picked up several items, including a box of saran wrap and fruit snacks. After the other

customer left the store, the masked male approached the counter, pointed a small silver pistol at

the clerk and demanded money. The clerk opened the cash register as instructed. The male dropped

the saran wrap and fruit snacks, and took money from the cash register drawer. The male then fled

to a black four door sedan parked across the street, and drove away from the scene. The clerk stated

that the male spoke in both English and Spanish.

       30.     New Britain Police responded to the scene after being notified by the clerk, and

Detective Kiely was assigned to the case. Because the masked male was not wearing gloves during




                                                11
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 12 of 30



the robbery, items that he touched, including the fruit snacks and cash register drawer, were either

seized or swabbed for DNA analysis, as described below. Analysis is pending.




                              Figure 7 – New Britain Surveillance Video

       F.      Modus Operandi

       31.     Here, I believe, based on my training and experience that the sandal-wearing

woman, believed to be GONZALEZ as described below, is acting as a lookout or “casing” robbery

locations for the masked male, believed to be ROSARIO LOPEZ as described below. Specifically,

she is depicted on video surveillance before the Vernon and Waterbury gas station robberies. In

advance of many commercial robberies, based on my training and experience, co-conspirators may

work as a team where one individual observes or “cases” a target location prior to the robbery. In

the context of a commercial robbery, often times one co-conspirator enters the commercial location

under the guise of an “everyday customer” and assesses the security weaknesses or strengths of a

location (e.g. visible surveillance cameras, or too many customers or other persons present to

effectuate the robbery). After assessing or “casing” the target location, the advance co-conspirator


                                                 12
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 13 of 30



then communicates with other co-conspirators, often via cellular telephone, to relay an opinion of

the likelihood of success of a robbery. If a target location is deemed suitable, and in the context of

gunpoint commercial robberies, one or more individuals will then enter the location, commit the

robbery, and flee with ill-gained proceeds. Prior to commission of the robbery, in addition to

“casing” the target location, and to expedite flight from the robbery location, communications will

also occur with any co-conspirators who are acting as either “look-outs” or a “get-away-drivers,”

whether that co-conspirator is the same person who “cased” the location, or another co-conspirator.



       Identification of ROSARIO LOPEZ and GONZALEZ:

       32.     Investigation of these armed Hobbs Act robberies, possession of a firearm, and

other thefts is being conducted by myself and members of the FBI as well as Connecticut State

Police, and the Vernon, Southington, Waterbury, Ansonia, New Britain, New Haven and Guilford

Police Departments. Video surveillance and still photographs of the Hobbs Act robberies were

circulated amongst the Connecticut law enforcement community. Members of these law

enforcement agencies have reviewed video surveillance (or still photographs) of the robberies, as

well as other larcenies, and have coordinated with each other as part of this investigation.

       A. The New Haven Police Contact and Body Camera Footage

       33.     Prior to the Hobbs Act robbery pattern, on March 14, 2020, ROSARIO LOPEZ and

GONZALEZ were together when the New Haven Police Department responded to a call for breach

of peace at a pet store. ROSARIO LOPEZ was the possessor and operator of a black Honda Accord

bearing New Jersey temporary license plate 577942R, the Target Vehicle. ROSARIO LOPEZ

purchased a snake which escaped inside the Target Vehicle after purchase. ROSARIO LOPEZ

disassembled the dashboard and center console of the Target Vehicle to locate and catch the snake,

and then decided that he did not want to keep the snake. The pet store clerk would not provide a
                                                 13
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 14 of 30



refund or return of the snake due to the snake having some bruising on it as a result of its escape

and capture in the Target Vehicle. ROSARIO LOPEZ kicked windows and knocked over items in

the store. The pet store clerk declined to pursue criminal charges, but requested ROSARIO

LOPEZ to leave the store. New Haven Police instructed ROARIO LOPEZ to leave, which he did.

       34.     This contact with law enforcement was captured on New Haven Police body

camera footage, with ROSARIO LOPEZ and GONZALEZ observed with the Target Vehicle.

ROSARIO LOPEZ informed Officer Landucci that the Target Vehicle was his vehicle. Officer

Landucci interacted with ROSARIO LOPEZ and GONZALEZ inside of a pet store, and in the

parking lot outside of the pet store, as shown below in Figures 8 and 9:




   Figures 8 & 9 – New Haven Police Body Camera Footage depicting ROSARIO LOPEZ and GONZALEZ

A still shot of body camera video footage depicting ROSARIO LOPEZ with the Target Vehicle is

below as Figure 10.




                                                14
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 15 of 30




                         Figure 10 – New Haven Police Body Camera Footage

The image in Figure 10 depicts ROSARIO LOPEZ with the Target Vehicle, as well as the

temporary New Jersey license plate 577942R. ROSARIO LOPEZ provided his address to the New

Haven Police Department as 1523 Chapel Street, Apt. 104, New Haven, Connecticut, his date of

birth as 10/20/1985, and his phone number as 929-395-3465. As described below, GONZALEZ’s

step-father and mother identified GONZALEZ and her boyfriend “William,” ROSARIO LOPEZ,

as the individuals depicted in Figure 8.

       B.      Review of Surveillance Video by Guilford Police

       35.      On April 1, 2020, Guilford Police responded to a shoplifting complaint at a

Walmart store at 900 Boston Post Road. Walmart security reported that $148 in items had been

stolen after a male and female failed to pay for items, and left the store and premises. The Guilford

investigation revealed the following information:




                                                 15
Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 16 of 30



      a. Video surveillance was obtained from Walmart security. The video depicted a

         Hispanic male, believed to be ROSARIO LOPEZ, wearing a gray jacket and

         gray shirt, blue Nike baseball hat, and white surgical-type mask, with a Hispanic

         female with red hair, believed to be GONZALEZ, in a pink top also wearing a

         white surgical-type mark. A civilian witness observed the two individuals get

         into a dark colored Honda Accord bearing New Jersey temporary license plate

         577942R.

      b. Guilford Police Detective Sergeant Fasulo ran the New Jersey license plate

         through a police database. The inquiry generated a match to the above described

         New Haven breach of peace complaint from March 14, 2020, where ROSARIO

         LOPEZ was the possessor and operator of the Target Vehicle, the same vehicle

         observed by the Guilford civilian witness.

      c. Guilford Police also searched for Facebook accounts associated with

         ROSARIO LOPEZ and GONZALEZ. Review of GONZALEZ’s Facebook

         account – username “Rodriguez Goldii,” described below and confirmed by her

         mother and step-father to be her account – revealed a photograph from April 2,

         2020, depicting ROSARIO LOPEZ wearing a blue hat with a Nike logo and

         gray jacket with a light gray shirt beneath and pictured with GONZALEZ who

         has red hair and is wearing a pink top. The clothing worn ROSARIO LOPEZ

         and GONZALEZ in the Facebook post is consistent with the clothing worn

         during the Guilford shoplifting incident, including the blue Nike hat, as depicted

         below in Figures 11 & 12.




                                       16
      Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 17 of 30




   Figures 11 & 12 – Guilford Walmart video surveillance depicting ROSARIO LOPEZ and GONZALEZ




                        Figure 13 – April 2, 2020 GONZALEZ Facebook Post

      C.     Review of Surveillance Video by GONZALEZ’S family members

      36.    The investigation revealed a New Britain Police Department Incident Report dated

February 11, 2020. In that report, Miguel A. Martinez, step-father of GONZALEZ, and Sol


                                              17
      Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 18 of 30



Gonzalez, mother of GONZALEZ, reported their daughter, SOLIMAR RODRIGUEZ

GONZALEZ, date of birth of 3/15/2001, as a missing person. Martinez and Sol Gonzalez initially

stated that they last had contact with GONZALEZ on or about February 8, 2020. Martinez and

Sol Gonzalez were concerned for GONZALEZ’S welfare after she posted photographs on

Facebook that they believed may be indicative of self-harm. Martinez and Sol Gonzalez believed

that GONZALEZ was with her boyfriend “William,” whom I believe to be ROSARIO LOPEZ,

either in New Haven, CT or New York City.

       37.     New Britain Police followed up with Martinez and Sol Gonzalez several times after

taking an initial report. On or about February 17, 2020, Martinez and Sol Gonzalez provided a

phone number for GONZALEZ, (929) 230-0755 but calls to the number went unanswered and

unreturned. On or about March 14, 2020, ROSARIO LOPEZ provided (929) 395-3465 to the New

Haven Police Department. On or about March 25, 2020, Martinez informed New Britain Police

that GONZALEZ had communicated with her mother via Facebook messenger, but

GONZALEZ’S whereabouts were still generally unknown to Martinez and Sol Gonzalez. I

conducted database research and determined that (929) 394-3465 and (929) 230-0755 are believed

to be numbers issued by the Sprint Corporation. On or about April 6, 2020, Grand Jury subpoenas

were issued to the Sprint Corporation for subscriber information, billing information, and toll

records for each telephone number, though those records have not yet been returned. Open source

research revealed that (929) 394-3465, the number provided by ROSARIO LOPEZ to New Haven

Police, is associated with a WhatsApp account, a messaging application, active as of April 7, 2020

with a profile picture depicting both ROSARIO LOPEZ and GONZALEZ.

       38.      On or about April 4, 2020, New Britain Police Detectives Christopher Keily and

Marcin Ratajczak spoke with Martinez and Sol Gonzalez at their residence in New Britain.



                                               18
      Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 19 of 30



Martinez and Sol Gonzalez were shown still photographs taken from video surveillance prior to

the Vernon robbery committed on March 18, 2020, Figure 14, below, and prior to the Waterbury

robbery committed on March 22, 2020, Figure 15, below:




   Figure 14 – Vernon Robbery Surveillance        Figure 15 – Waterbury Robbery Surveillance

Martinez and Sol Gonzalez both identified the sandal-wearing woman depicted in Figures 14 and

15 as GONZALEZ. Martinez signed the image depicted in Figure 14, while Sol Gonzalez signed

the image depicted in Figure 14.

       39.    Martinez and Sol Gonzalez confirmed to Detectives Keily and Ratajczak that they

still believed GONZALEZ to be with her boyfriend “William,” either in New Haven, CT or New

York City. Martinez provided information related to GONZALEZ’s Facebook accounts including

recent Facebook Messenger messages from GONZALEZ (using user name: “Rodriguez Goldii”)

to Martinez requesting masks and gloves, purportedly due to the COVID-19 outbreak – though

                                             19
      Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 20 of 30



masks and gloves were used during most of the robberies, as described above. This is the same

Facebook account reviewed by Guilford police which revealed a photograph of clothing worn by

ROSARIO LOPEZ and GONZALEZ consistent with the Guilford shoplifting incident.

       40.    On or about April 7, 2020, Grand Jury subpoenas were issued to Facebook for

account information related to GONZALEZ’S accounts (one account bearing the name “Goldii

Rodriguez” and one bearing the name “Solimar Rodriguez”), though those records have not yet

been returned. Review of GONZALEZ’S Facebook accounts revealed photographs of

GONZALEZ with “William.” As described below, based on photographs in state DMV and

criminal databases, I believe “William” to be ROSARIO LOPEZ.




                   Figure 16 – Facebook Photograph of GONZALEZ and “William”

       41.      On or about April 7, 2020, New Britain Police Detectives Christopher Keily and

Marcin Ratajczak again spoke with Martinez and Sol Gonzalez at their residence in New Britain.

Martinez and Sol Gonzalez were shown two still photographs of video surveillance from the March

26, 2020, New Britain gas station robbery, including Figure 7 above. Martinez and Sol Gonzalez


                                              20
      Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 21 of 30



stated that the male in the photographs looked similar to ROSARIO LOPEZ, who they know as

“William,” because he has a skinny face and nose. Martinez stated that he was “pretty sure” that

the male depicted in the New Britain surveillance was “William,” ROSARIO-LOPEZ.

       42.    Martinez and Sol Gonzalez also identified still photographs taken from the body

camera footage from the March 14, 2020 New Haven Police contact, including Figure 8 above.

During this contact, as described above, ROSARIO LOPEZ provided his name and date of birth

to New Haven Police. Martinez and Sol Gonzalez identified the individuals depicted in the body

camera footage as “William” and GONZALEZ. Martinez and Sol Gonzalez informed the

detectives that “William” and GONZALEZ have been dating between four and six months, and

they have interacted with “William” on at least three occasions, the last occasion being

approximately two months ago.

       D.     ROSARIO LOPEZ Database Information

       43.    I have reviewed law enforcement databases and searched for information related to

WILLIAM ROSARIO LOPEZ, date of birth 10/20/1985:

              a. Florida DMV databases revealed a driver’s license for William Rosario Lopez,

                  data of birth 10/20/1985, and social security number: XXX-XX-XXXX;

              b. New York State criminal databases revealed that William Rosario Lopez, data

                  of birth 10/20/1985, social security number: XXX-XX-XXXX (a.k.a. Angel Willie

                  Mendez, data of birth 1/28/1983), was convicted in 2006 of Attempted Murder

                  and Criminal Possession of a Weapon. I believe both of these convictions to be

                  felonies, as records show that ROSARIO LOPEZ was sentenced in 2006 to five

                  years prison for these convictions.




                                               21
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 22 of 30



               c. Puerto Rico criminal databases revealed that William Rosario Lopez, data of

                  birth 10/20/1985, social security number: XXX-XX-XXXX, was arrested for

                  importation and unlawful possession of a firearm in 2004, and aggravated

                  kidnapping, aggravated assault with a firearm, unlawful possession of a firearm,

                  threatening a witness, and aggravated robbery in 2005, with convictions for all

                  charges in 2010.

               d. Connecticut criminal databases revealed that William Rosario, date of birth

                  10/20/1985, social security number: XXX-XX-XXXX, was arrested in 2005 for

                  Criminal Impersonation.

       44.     I compared photographs of ROSARIO LOPEZ from these databases with

photographs from GONZALEZ’s Facebook account and believe, based on similarities of physical

characteristics, that “William” is ROSARIO LOPEZ.

       E.      Review of Video Surveillance by the Affiant

       45.     Based upon my review of video surveillance from the five Hobbs Act Robberies,

as well as video surveillance from the New Haven breach of peace incident and Guilford

shoplifting incident, I believe ROSARIO LOPEZ to be the masked male who committed the Hobbs

Act robberies described above. I also believe GONZALEZ to be the sandal-wearing woman

depicted just prior to the Vernon and Waterbury robberies (and based on temporal proximity, I

believe her to have been present at the Southington robbery) who I believe was “casing” the

locations. My belief is based on the following:

               a. In each of the five robberies, the masked male uses the same small silver pistol.

               b. Prior to the Vernon robbery on March 16, GONZALEZ entered the gas station

                  wearing a purple hooded sweatshirt. GONZALEZ’S step-father and mother



                                                  22
Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 23 of 30



         identified her as the woman in the Vernon video (see Figure 14). The masked

         male, who I believe to be ROSARIO LOPEZ, then committed the Vernon

         robbery wearing what I believe is the same purple sweatshirt. This same purple

         sweatshirt was then also worn during the Southington and Waterbury robberies

         (see Figure 4) on March 22. GONZALEZ also entered the Waterbury gas

         station just prior to the Waterbury robbery on March 22, and GONZALEZ’S

         step-father and mother identified her as the woman in the Waterbury

         surveillance (see Figure 15).

      c. Prior to the Vernon robbery on March 18, GONZALEZ fueled a black Honda

         Accord which appeared to have a temporary license plate affixed to the front

         windshield. ROSARIO LOPEZ and GONZALEZ interacted with New Haven

         Police on March 14, while in possession of the Target Vehicle, a black Honda

         Accord with a temporary New Jersey license plate. GONZALEZ’S step-father

         and mother identified her as the woman in the New Haven body camera footage,

         and the male as her boyfriend “William.” ROSARIO LOPEZ identified himself

         during that incident to New Haven Police. After the New Britain robbery on

         March 26, the clerk observed the masked male flee in a dark four door sedan.

      d. During the Guilford shoplift on April 1 a masked male who I believe to be

         ROSARIO LOPEZ is depicted with GONZALEZ, who has distinct red hair.

         Both are wearing what I believe to be the same clothing depicted in an April 2,

         2020 post to GONZALEZ’s Facebook account: ROSARIO LOPEZ is wearing

         a blue Nike hat, gray jacket with a light gray shirt beneath, and GONZALEZ is




                                         23
      Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 24 of 30



                  wearing a pink top with distinct red hair. ROSARIO LOPEZ and GONZALEZ

                  were also in possession of the Target Vehicle.

               e. During each robbery, ROSARIO LOPEZ was masked, though in the New

                  Britain robbery his mask is lowered (see Figure 7). In each robbery except for

                  the New Britain robbery, he was wearing gloves. GONZALEZ had sent a

                  message via Facebook messenger asking her father for masks and gloves.

                  During the Guilford shoplift, ROSARIO LOPEZ and GONZALEZ were

                  wearing white surgical-type masks, consistent with those used during the

                  robberies (except the Vernon robbery, which was a black mask).

               f. According to ROSARIO LOPEZ’s criminal history data, he is 5’7” and 140

                  pounds which is consistent with the masked individual that committed the

                  robberies.

       46.     Based upon my review of video surveillance from the five Hobbs Act Robberies,

compared to the New Haven Police body camera video and Guilford surveillance video, belief that

ROSARIO LOPEZ and GONZALEZ are travelling together and dating, review of GONZALEZ’s

social media, confirmation of the identity of ROSARIO LOPEZ and GONZALEZ in certain

photographs by GONZALEZ’s family as described above, GONZALEZ’s presence on video prior

to at least two of the robberies, use of the Target Vehicle, consistent modus operandi and firearm

used by the masked male, and ROSARIO LOPEZ’s consistent physical characteristics to the

masked male, I believe ROSARIO LOPEZ and GONZALEZ to be the individuals who committed

the above described Hobbs Act robberies.




                                               24
      Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 25 of 30



       Identification of Vehicle

       47.    As described above, it is believed that ROSARIO LOPEZ and GONZALEZ

traveled to and from each robbery in a dark sedan, believed to be Honda Accord:

              a. Prior to the Vernon robbery on March 18, 2020, video surveillance from the

                  victim gas station shows GONZALEZ pumping gas into a dark Honda Accord.

                  The Honda logo is visible affixed to the front of the vehicle, and based on my

                  training and experience and my familiarity with Honda Accords, a popular and

                  common passenger vehicle, I believe the model of the Honda to be that of an

                  Accord. Based on review of the video surveillance, I believe that the Honda

                  Accord has a temporary license plate affixed to its front windshield, though the

                  issuing state and license plate number are not visible. After the Vernon robbery,

                  surveillance from a nearby Dunkin Donuts showed what appeared to be the

                  masked male flee the gas station and enter a dark-colored sedan, and drive away

                  from the scene.

              b. After the Southington robbery on March 22, 2020, video surveillance from a

                  nearby inn showed what appeared to be the masked male flee the gas station,

                  enter a dark-colored sedan and drive away.

              c. Prior to the Waterbury robbery on March 22, 2020, video surveillance from

                  inside the victim gas station shows GONZALEZ paying for gasoline, though

                  the gas station did not have exterior video surveillance depicting a vehicle.

              d. After the New Britain robbery on March 26, 2020, the male fled to a black four-

                  door sedan parked across the street from the victim gas station, and drove away

                  from the scene.



                                               25
        Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 26 of 30



              e. Each robbery location was located near an interstate or state route, as described

                  above, which I believe was designed to facilitate flight by motor vehicle.

        48.   As part of this investigation, I also reviewed whether ROSARIO LOPEZ and

GONZALEZ had recent contacts with law enforcement. This search revealed:

              a. On February 22, 2020, ROSARIO LOPEZ and GONZALEZ were together

                  citied by the New Haven Police Department for shoplifting at a Walmart store.

              b. On March 14, 2020, as described above, ROSARIO LOPEZ and GONZALEZ

                  were together and the New Haven Police Department responded to a call for

                  breach of peace at a pet store. During this contact with law enforcement, which

                  was captured on body camera footage, ROSARIO LOPEZ was observed in

                  possession of a black Honda Accord bearing New Jersey temporary license

                  plate 577942R, the Target Vehicle, as shown in Figure 10 above.

              c. On April 1, 2020, as described above, two individuals, who based upon review

                  of video surveillance I believe to be ROSARIO LOPEZ and GONZALEZ,

                  shoplifted from a Walmart in Guilford, CT, though they did not have an

                  interaction with law enforcement

        49.   On April 7, 2020, as part of this investigation, members of the New Haven Police

Department observed the Target Vehicle drive into a rear parking lot of 1523 Chapel Street in New

Haven. This address was the same address provided by ROSARIO LOPEZ to New Haven police

on March 14, 2020.

        50.   I reviewed data from the New Jersey DMV which revealed that a 2015 black Honda

Accord LX is registered to a William Rosario Lopez Garcia, 2964 Valentine Apt 5D, Bronx, New

York.



                                               26
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 27 of 30



       51.     Based on the above facts, there is probable cause to believe that the items described

in Attachments A of the warrant to search the Target Vehicle (the Target Vehicle Warrant) would

identify evidence of the Hobbs Act robberies, possession of a firearm, contraband, fruits of the

Hobbs Act robberies, and illegally possessed items, and property designed for use, intended for

use, or used in committing the Hobbs Act robberies. I believe the Target Vehicle itself to be an

instrumentality of the Hobbs Act robberies, and a search of the Target Vehicle would be reasonably

likely to reveal instrumentalities of the Hobbs Act robberies, including the silver pistol and

ammunition, surgical-type masks and latex gloves, clothing worn during the commission of the

Hobbs Act robberies, and proceeds of the robberies.



       DNA Evidence:

       52.     I know, based on my training and experience, that individuals can leave traces of

DNA on items that they touch, such as firearms or parts of a vehicle such as a door handle. A

qualified laboratory can analyze these DNA traces to determine a DNA profile for the person or

persons who touched the object. Additionally, using a sample of DNA from a person, a laboratory

can determine a person’s DNA profile. The two profiles can then be compared to see if they are

similar.

       53.     After the Ansonia robbery on March 23, 2020, members of the Ansonia Police

Department recovered one latex glove outside on the ground within an area believed to have been

discarded on the path of flight of the masked male. On March 24, 2020, Ansonia Police submitted

the latex glove to the State of Connecticut Department of Emergency Services and Public

Protection, Division of Scientific Services (“DOE”) for DNA Analysis. On April 2, 2020 that

laboratory completed an initial DNA report on the latex glove tested for the presence of DNA and



                                                27
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 28 of 30



determined that a male DNA profile (and mixtures) was obtained from the latex glove. The profile

is suitable for comparison to other samples. DOE has requested a known sample from any suspect

for comparison to evidentiary results.

       54.     The laboratory queried the Combined DNA Index System (“CODIS”) for the State

of Connecticut and did not find a match within the system. The profile was too complex to query

against the National CODIS system.

       55.     After the New Britain robbery on March 26, 2020, the New Britain Police

Department recovered two bags of fruit snacks that were touched and held by the masked male,

believed to be ROSARIO LOPEZ, who was not gloved during the robbery. The New Britain Police

Department also took swabs of the cash register draw, which was touched by the gloveless male.

These items were sent to the State of Connecticut DOE for DNA Analysis. Analysis is pending.

       56.     The DNA samples of DOE sought herein will be collected by buccal swabbing.

This method involves taking a sterile swab (similar to a Q-Tip) and gently scrubbing the inside

right cheek, then the inside left cheek, for approximately five to ten seconds. Two samples are

requested in the event that one of the samples becomes contaminated or otherwise cannot be tested.

The seized samples will be submitted to a forensic laboratory and will be subject to examination,

testing, and analysis, and will be compared to the DNA material obtained from the physical

evidence seized during this investigation.

       57.     In the event that the defendant is non-compliant, and due to the potential dangers

to both the executing officers and defendant associated with executing a validly-issued search

warrant of this type on a non-compliant subject, I would request that the Court authorize law

enforcement officers, to use reasonable measures necessary to restrain the defendant for the sole

purpose of obtaining the DNA sample. See In Re Terrorist Bombings of U.S. Embassies in East



                                               28
       Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 29 of 30



Africa, 552 F.3d 157, 171 n.8 (2d Cir. 2008) (“The subject of a validly issued search warrant has

no right to resist the search”) (citing cases including Bumper v. North Carolina, 391 U.S. 543, 550

(1968)); see also United States v. Bullock, 71 F.3d 171, 176 (5th Cir. 1965) (“The use of force in

taking the [hair and blood] samples was caused by Bullock’s refusal to comply with a lawful

warrant and was reasonable.”).

       58.     Based on the above facts, there is probable cause to believe, and I do believe, that

obtaining buccal swab samples for DNA analysis from WILLIAM ROSARIO LOPEZ, date of

birth 10/20/1985, would identify evidence of the Hobbs Act robberies.



                                 AUTHORIZATION REQUEST

       26.     As set forth above, there is probable cause to believe and I do believe that

WILLIAM ROSARIO LOPEZ and SOLIMAR RODRIGUEZ GONZALEZ have committed the

Hobbs Act robberies set forth herein and therefore, respectfully request the issuance of the

specified arrest warrants by criminal complaint.

       27.     Based on the foregoing, I further request that the Court issue the proposed search

warrants, a warrant to seize and search the DNA of WILLIAM ROSARIO LOPEZ, and a warrant

to seize and search the Target Vehicle, pursuant to Federal Rule of Criminal Procedure 41.

       28.     Issuance of this application, including the affidavit and search warrant, is requested

based on information communicated by telephone or other reliable electronic means pursuant to

Fed. R. Crim. P. 4(d) and Fed. R. Crim. P. 4.1, based on the ongoing public health crisis related to

the COVID-19 pandemic, and state of emergency declared by the Governor of the State of

Connecticut.




                                                29
Case 3:20-mj-00348-SALM Document 1-1 Filed 04/09/20 Page 30 of 30




                      Digitally signed by Sarah
  Sarah A. L.         A. L. Merriam, U.S.M.J.
  Merriam, U.S.M.J.   Date: 2020.04.09
                      11:19:56 -04'00'
